

114 SJ 38 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule relating to the extent to which employers may use incentives to encourage employees to participate in wellness programs that ask the employees to respond to disability-related inquiries or undergo medical examinations.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA114th CONGRESS2d SessionS. J. RES. 38IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Alexander (for himself, Mr. Isakson, Mr. Roberts, and Mr. Perdue) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 relating to the extent to which employers may use incentives to encourage
			 employees to participate in wellness programs that ask the employees to
			 respond to disability-related inquiries or undergo medical examinations.
	
 That Congress disapproves the rule submitted by the Equal Employment Opportunity Commission relating to the extent to which employers may use incentives to encourage employees to participate in wellness programs that ask the employees to respond to disability-related inquiries or undergo medical examinations under title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.) (published at 81 Fed. Reg. 31126 (May 17, 2016)), and such rule shall have no force or effect.